MEMORANDUM**
The adverse credibility determinations made by the immigration judge and Board of Immigration Appeals are supported by specific and cogent explanations. See Singhr-Kaur v. INS, 183 F.3d 1147, 1151-54 (9th Cir.1999); Mejia-Paiz v. INS, 111 F.3d 720, 724 (9th Cir.1997). Even if Silan testified truthfully, a reasonable fact finder would not be compelled to conclude that his story establishes past persecution or a well-founded fear of future persecution on account of any of the five protected grounds, or that it is more likely than not that removal would result in persecution on account of any of those grounds or torture. See 8 U.S.C. § 1101(a)(42)(A); 8 C.F.R. § 208.16(b), (c)(2); Singh v. INS, 134 F.3d 962, 967-68 (9th Cir.1998); Prasad v. INS, 47 F.3d 336, 340 (9th Cir.1995).
PETITION DENIED.

This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.